     Case: 1:19-cr-00277 Document #: 63 Filed: 07/16/20 Page 1 of 1 PageID #:217

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                           Plaintiff,
v.                                                          Case No.: 1:19−cr−00277
                                                            Honorable Edmond E. Chang
Concepcion Malinek
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 16, 2020:


         MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: Telephonic status hearing held. Defendant appeared by telephone with the
assistance of counsel and an interpreter. Defense counsel reported that the Defendant does
intend to change her plea, but the parties are conferring on restitution. As explained in the
hearing, whether to plead is entirely up to the Defendant, but the trial date remains intact
and the court must restart the pretrial−filings deadlines. By 07/27/2020, the parties shall
file the Joint Pretrial Statement, witness lists, exhibits lists, motions in limine, and the jury
instructions and verdict form (again, visit Judge Chang's website for the details, and as
previously warned, the requirements are very detailed and take advance conferral with one
another). Responses to the motions in limine due 08/032020. Replies due 08/06/2020.
Pretrial conference remains set for 08/11/2020 and jury trial remains set for 08/31/2020.
Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
